NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIK TAYLOR,                                    No.15-56117

                Plaintiff-Appellant,            D.C. No. 2:11-cv-09614-FMO-SS

 v.
                                                MEMORANDUM*
VICTOR LEMUS; JOAQUIN RINCON,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Erik Taylor appeals pro se from the district court’s judgment following a

jury trial in his 42 U.S.C. § 1983 action alleging excessive force and other

constitutional violations related to his arrest and prosecution. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We are unable to consider Taylor’s contentions that the district court erred

by entering judgment for defendants because Taylor failed to provide any portion

of the trial transcript. See Fed. R. App. P. 10(b)(2) (“If the appellant intends to

urge on appeal that a finding or conclusion is unsupported by the evidence or is

contrary to the evidence, the appellant must include in the record a transcript of all

evidence relevant to that finding or conclusion.”); Syncom Capital Corp. v. Wade,

924 F.2d 167, 168 (9th Cir. 1991) (dismissing appeal filed by pro se appellant for

failure to comply with Fed. R. App. P. 10(b)(2)).

      The motion to withdraw as pro bono counsel for appellant (Docket Entry

No. 22) is granted. Upon more detailed review of the record, the March 22, 2016

and May 9, 2017 orders regarding the appointment of pro bono counsel are

vacated. This appeal is removed from the court’s pro bono program and the Clerk

shall amend the docket to reflect that appellant is proceeding pro se.

      Taylor’s motions for appointment of counsel (Docket Entry Nos. 11, 23) are

denied.

      AFFIRMED.




                                           2                                    15-56117